Citation Nr: 1602412	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-30 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain with failed back surgery syndrome, lumbar spondylosis and radiculitis (claimed as herniated disc L4 5). 

2.  Entitlement to service connection for residuals right hand fracture. 

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left shoulder scar.

5.  Service connection for head scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (RO) Regional Office (RO) in St. Petersburg, Florida.  In September 2015, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted via his hearing testimony and written statements that he has had residual pain ever since injuring back, right hand, left shoulder, and head in service.  He explained that while loading a truck during a bowling alley demolition in 1956, a hardwood section of the bowling alley floor fell on him injuring his left side.  He reported experiencing pain and residual problems ever since.  He also said he underwent surgery for his left shoulder and back in service at Chanute Air Force Base Hospital, in addition to undergoing multiple surgeries for his back after service.  Unfortunately, his service treatment records are unavailable for review and are presumed destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  See NPRC response information dated in January 2010.  Accordingly, there is a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

In regard to postservice medical evidence, the available records are scant and consist of October and November 2009 VA outpatient records, a July 2015 computed tomography scan report of the lumbar spine, and a partial operative report from the University of Miami showing that the Veteran underwent back surgery in February 2011.  That notwithstanding, VA has notice of additional outstanding evidence pertinent to this claim.  More specifically, the November 2009 VA outpatient record notes that the Veteran was being followed by Dr. Murciano for pain.  It also notes that he had had multiple back injections with the last one occurring in July 2009.  It further notes that he had a lumbar laminectomy in 1994 or 1995.  Although the Veteran has testified that he has no records in his possession due to a hurricane and house fire, VA must still make an attempt to obtain all outstanding identified treatment records from the respective medical providers.  38 U.S.C.A. § 5103A(b),(c).  

As far as the Veteran's report of undergoing left shoulder and back surgery at Chanute Air Force Base in service in 1956, inpatient clinical records could be maintained separately from general service medical records and filed according to the hospital where treatment occurred.  Thus, as it does not appear that an attempt to search for inpatient hospital records during the Veteran's active service has been undertaken and in light of the possible relevance that such records may have to this claim, VA must assist in obtaining such records.  38 C.F.R. § 3.159(c) (2015).

Lastly, VA's heightened duty in this case includes an obligation to search for alternative medical records which might verify the Veteran's statements.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Alternate sources include statements from service medical personnel; buddy statements; employment physical examinations; medical evidence from hospitals and clinics; evidence from private physicians who may have treated the claimant, especially soon after separation; and letters written during service.  Although the Veteran was informed of the importance of such evidence at the Board hearing in September 2015 and afforded the opportunity to submit such evidence, he should be given another opportunity to obtain such evidence in light of the necessity of this remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make all attempts to obtain all separately stored inpatient medical records relevant to the Veteran from the Chanute Air Force Base Hospital in 1956.  If no such records are available, then a negative reply is requested.
 
2.  Provide the Veteran and his representative with an additional opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claims on appeal, to include treatment records from Dr. Marciano and surgical records pertaining to his back, left shoulder and/or right hand.  The letter should advise the Veteran of alternate sources of evidence that may be used in a claim where there are missing records.  Those sources include statements from service medical personnel; buddy statements; employment physical examinations; medical evidence from hospitals and clinics; evidence from private physicians who may have treated the claimant, especially soon after separation; and letters written during service.

3.  After completion of the above, and any other development deemed necessary, including, if warranted, VA examination(s), readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, send the Veteran and his representative a Supplemental Statement of the Case and return the appeal to the Board for appellate review, after allowing the Veteran an adequate opportunity to respond

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




